Notice of Pre-AIA  or AIA  Status
 	The present application 16/371,234, filed on 4/1/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-20, are pending in this application.
Drawings
The Drawings filed on 4/1/2019 are acceptable for examination purpose. 
Information Disclosure Statement

The information disclosure statement filed on 4/8/2019 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,8,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1,8,15 recites “setting a status of the first transaction to active and a lock status of the first transaction to holding in response to a first set of locks being established for the first transaction, the first set of locks comprising one or more locks that each inhibit access to a respective resource within the database system”, however, the claim 1,8,15 fails to specify how first transaction and set of locks to perform and/or establish each inhibit access to a respective resource within the database system, and claims 1,8,15 merely recites that the above data structure using set of locks  is somehow performed inhibit access to a respective resource. In other words, the connection or the link between first set of locks and inhibit access to a respective resource and above data structures is missing in the claim, thus rendering the claim indefinite.
	Claims 2-7,9-14,16-20 depend from claim 1,8,15 are also rejected in the analysis of claims 1,8,15, and rejected on that basis.

Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anfindsen, US Patent No. 6,751,617 published Jun,2004 in view of Ganesh    et al., (hereafter Ganesh), US Pub. No. 2004/0177099 published Sep,2004

As to Claim 1,8,15. Anfindsen teaches a system which including “ A computer-implemented method for releasing transaction locks in constant time for transactions executed in database systems, the method comprising: (fig 1, col 4, line 31-37 – Anfindsen teaches database management system that including transaction manager element 102, and lock manager 104) 
 	“associating a first transaction executed within a database system with a first transaction control block (TCB)” (col 8, line 3-4, col 9, line 1-4, col 10, line 1-2, line 47-48, fig 8 – Anfindsen teaches data structure defining transaction control block or TCB, fig 8, element 222 along with the transaction ID, lock requests particularly transaction block identifies respective transaction ID corresponds to first transaction and like as detailed, as such transaction control block TI and T2 represents transactions as detailed in col 8, line 3-4);
 	“setting a status of the first transaction to active and a lock status of the first transaction (fig 1, element 102, col 4, line 36-37, fig 7,col 9,  line 37-40,  Anfindsen teaches transaction manager tracks status of transactions for example status of pending transaction, also lock manager maintains and tracks lock status for the respective transaction requested from the database resources, further Anfindsen teaches data structure including control block, transaction identifier and active actions and other fields as detailed in fig 7);

 	“providing a lock table that records, for a set of locks within the database system” (fig 1, element 108, col 4, line  – Anfindsen teaches lock table data structure defining lock table maintains transaction ID, lock type, lock parameters and like from the database, lock table corresponds to Anfindsen’s fig 1, element 110, col 4, line 41-46);    ” a set of lock owners comprising one or more transactions identified based on respective TCB” (col 5, line 29-32, col 6, line 36-53, col 12, line 56-62 - Anfindsen teaches lock manager defining lock control block or LCB, element 160 for each transaction and data record and each LCB includes a lock ID that identifies is a resource identifier for a locked resource and each LRB fig 2, element 162 access mode indicator such as read, write access mode parameters used by the owner of this read or write lock, it is also noted that Anfindsen teaches identification of active transactions fields with references to the owner of the subdatabase as detailed in fig 10)  and a wait queue (fig 18, col 24, line 3-9, line 54-61, Anfindsen teaches lock request identifying 
 	“determining that the first transaction has completed, and in response setting    the status of the first transaction to indicate completion of the transaction and the lock status of the first transaction to released” (fig 1, col 5, line 5-6, line 21-29, col 6, line 54-60, col 7, line 35-42 - Anfindsen teaches transaction manager and lock manager and relationship between transaction and lock manager particularly identifying transaction T1 using the lock control blocks indicating the status of transactions).  It is however, noted that Anfindsen does not teach “transaction control block index”, although Anfindsen teaches data structure defining transaction control block or TCB, fig 8, element 222 along with the transaction ID.  However, Ganesh disclosed “transaction control block index” (fig 4, 0058 – Ganesh teaches database structure having data container including transaction entries such as transaction ID, transaction index number, lock count indicator and like).
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate database management system resources including recovering transactions of Ganesh into database management system particularly managing nested database transactions of Anfindsen because both Anfindsen, Ganesh teaches performing transactions on database particularly defining resources such as locks (Anfindsen: Abstract, fig 1 

As to Claim 2,9,16, the combination of Anfindsen, Ganesh  disclosed: “in response to  determining that the first transaction has completed and that a lock of the first transaction is identified within a lock owners map (LOM)” (Anfindsen :col 5, line 29-37, col 6, line 38-50 – Anfindsen teaches lock ID associated with the transaction representing mode parameters such as read or write access mode by the owner of the read or write lock):
  	“waking a second transaction for execution” (Anfindsen : col 9, line 22-29); and
 	“transferring ownership of the lock to the second transaction by updating a status of the lock within the lock table to associate the lock with the second transaction (Anfindsen col 16, line 66-67, col 17, line 1-12)  and to remove the second transaction from a wait queue of the lock” (Anfindsen col 23, line 65-67, col 24, line 1-9).
As to Claim 3,10,17,  Anfindsen disclosed “wherein the second transaction adds the lock of the first transaction to the LOM” (col 18, line 49-52, col 19, line 20-28).

As to Claim 4,11,18, Anfindsen disclosed “for each lock in the lock table, determining a status of a transaction indicated as an owner of the lock, and removing the lock from the lock table in response to determining that the status of the transaction is complete” (fig 1, lock table 110, col 4, line 41-46, col 16, line 66-67,col 17, line 1-9).

As to Claim 5,12,19 Anfindsen disclosed “wherein, for each lock in the lock table (fig 1, lock table 110), determining a status of a transaction indicated as an owner of the lock is periodically executed (fig 1, transaction table 108 including transaction ID, status field, col 4, line 34-42, fig 8, col 10, line 41-46).

As to Claim 6,13,20 Ganesha disclosed “wherein setting the status of the first transaction to indicate completion of the transaction comprises setting the status of the first transaction to one of committed and rolled back(0050-0051,0052, line 1-2,0105).

As to Claim 7,14 Anfindsen disclosed “wherein resources within the database system comprise a table and a record in a table (col 4, line 34-46, fig 1, col 5, line 5-19, fig 2).



Conclusion

The prior art made of record
				a.  	US Pub. No.  	 6,751,617
				b. 	US Pub. No. 		2004/0177099


















 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158